

117 S2357 IS: Fighting Homelessness Through Services and Housing Act
U.S. Senate
2021-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2357IN THE SENATE OF THE UNITED STATESJuly 15, 2021Mrs. Feinstein (for herself, Mrs. Gillibrand, Ms. Klobuchar, Mr. Padilla, Ms. Rosen, Mrs. Shaheen, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo fight homelessness in the United States by authorizing a grant program within the Health Resources and Services Administration for housing programs that offer comprehensive services and intensive case management for homeless individuals and families. 1.Short titleThis Act may be cited as the Fighting Homelessness Through Services and Housing Act.2.Establishment of grant program(a)In generalThe Administrator of the Health Resources and Services Administration (referred to in this section as the Administrator), in consultation with the working group established under subsection (b), shall establish a grant program to award competitive grants to eligible entities for the planning and implementation of programs to address homelessness.(b)Working groupThe Administrator shall establish an interagency working group to provide advice to the Administrator in carrying out the program under subsection (a). The working group shall include representatives from the United States Interagency Council on Homelessness, Department of Education, Department of Health and Human Services, Department of Housing and Urban Development, Department of Labor, Department of Transportation, Department of Veterans Affairs, Department of Agriculture, Department of the Treasury, Department of Justice, and Bureau of Indian Affairs.(c)Types of grants(1)Implementation grants(A)In generalUnder the program under subsection (a), the Administrator shall award 5-year implementation grants to eligible entities to assist such entities in carrying out activities, and paying capital building costs, associated with the provision of housing and services to homeless individuals and families, including homeless children and youths (as defined by section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), or those at risk of becoming homeless.(B)AmountThe amount awarded to an entity under a grant under this paragraph shall not exceed $25,000,000.(C)Matching requirementWith respect to the costs of the activities to be carried out by an entity under a grant under this paragraph, the entity shall make available (directly or through donations from public or private entities) non-Federal contributions toward such costs in an amount that equals 25 percent of the amount of the grant.(2)Planning grants(A)In generalUnder the program under subsection (a), the Administrator shall award 1-year planning grants to eligible entities to assist such entities in developing comprehensive plans to address homelessness in the communities and regions served by such entities or to enhance the effectiveness of existing programs that serve homeless individuals and families, including homeless children and youths (as defined by section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a)), or those at risk of becoming homeless.(B)AmountThe amount awarded to an entity under a grant under this paragraph shall not exceed $100,000, and such amount shall not be subject to any matching requirement.(d)Eligibility(1)In generalTo be eligible to receive a grant under the program under subsection (a), an entity shall—(A)be a governmental entity (at the county, city, regional, or locality level), Indian tribe, or tribal organization;(B)demonstrate that the capacity of the entity for providing services under the grant includes the ability to address mental health, substance use disorder and recovery services, disabling or other chronic health conditions, educational and job training or employment outcomes, and life skills needs (including financial literacy); and(C)submit to the Administrator an application that includes an assurance that, in carrying out activities under the grant, the entity will—(i)ensure stable housing, intensive case management, and comprehensive services that include, at minimum, mental health, substance use disorder treatment and recovery services, education and job training, age-appropriate services for children, and life skills training (such as financial literacy training);(ii)coordinate with the population to be served by the entity to ensure that supportive services are tailored to meet the specific and actual needs of the individuals and families served;(iii)coordinate with local law enforcement, courts (including specialized courts), probation, and other public services agencies to conduct outreach and better identify at-risk or homeless populations that would benefit from services offered by the entity;(iv)follow trauma-informed best practices to address the needs of the populations to be served;(v)provide services under the grant on-site or in-home as appropriate;(vi)provide assistance in addressing the transportation needs of individuals for services provided under the grant off-site; and(vii)comply with additional requirements, if the entity intends to serve families with children under the grant, to ensure—(I)that services include children’s behavioral and mental health services, early childhood education, regular and age-appropriate children’s programming and activities, child health, development, and nutrition screening (including coordination of medical and well-child services), and parenting classes and support programs;(II)in conditions where family housing is provided in a central facility and not in mixed units in a commercial building, that a safe space for play and age-appropriate activities is available on-site and has regular hours of operation; and(III)that the entity has in place protocol for staff training and best practices to identify and prevent child trafficking, abuse, and neglect.(2)Case managementAn entity receiving a grant under this section shall ensure that case management provided by the entity under the grant does not exceed a ratio of 1 caseworker to 20 cases.(3)PartnershipsAn entity may enter into a partnership with more than one provider that may include a local health agency, non-profit service providers, medical and mental health providers, housing providers, and other service providers as necessary.(e)Oversight requirements(1)Annual reportsNot later than 1 year after the date on which a grant is received by an entity under subsection (a), and annually thereafter for the term of the grant, such entity shall submit to the Administrator a report on the activities carried out under the grant. Such report shall include, with respect to activities carried out under the grant in the community served, measures of outcomes relating to—(A)whether individuals and families who are served continued to have housing and did not experience intermittent periods of homelessness;(B)whether individuals and families who are served see improvements in their physical and mental health, have access to a specific primary care provider, promptly receive any needed health care, and have a health care plan that meets their individual needs (including access to mental health and substance use treatment as applicable, and family-based treatment models);(C)whether children who are served are enrolled in school, attend regularly, and are receiving services to meet their educational needs;(D)whether children who are served have access to trauma-informed mental health care and screening for any mental and behavioral health needs, as well as other services to meet their needs, as appropriate;(E)how grant funds are used; and(F)other matters determined appropriate by the Administrator.(2)Rule of constructionNothing in this subsection shall be construed to condition the receipt of future housing and other services by individuals under the grant on the outcomes detailed in the reports submitted under paragraph (1).(f)DefinitionIn this section, the terms Indian tribe and tribal organization have the meanings given such terms in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304) and shall include tribally designated housing entities (as defined in section 4(22) of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103(22))) and entities that serve Native Hawaiians (as defined in section 338K(c) of the Public Health Service Act (42 U.S.C. 254s(c))).(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $1,000,000,000 for each of fiscal years 2022 through 2027, of which—(1)not less than 5 percent of such funds shall be awarded to Indian tribes and tribal organizations;(2)$5,000,000 shall be made available for planning grants under subsection (c)(2); and(3)the remainder shall be made available for implementation grants under subsection (c)(1).